Motion by respondent to dismiss an appeal (1) from an order of the County Court, Nassau County, entered on or about November 27, 1962, and (2) from an order of said court entered on or about March 11, 1963. On the court’s own motion, the appeal and the respondent’s motion are transferred to the Appellate Term of the Supreme Court in the Second Judicial Department (see orders of this court, No. 47 of July 12, 1962 and No. 2 of Dec. 12, 1962; N. Y. Const., art. VI, § 8, subd. d; § 5, subd. b). This appeal should have been taken to the Appellate Term. Kleinfeld, Acting P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.